UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6146



ERNEST TERRELL WOODRUFF, JR.,

                Petitioner - Appellant,

          v.


UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:07-cv-00588-jlk-mfu)


Submitted:   March 25, 2008                 Decided:   March 31, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Terrell Woodruff, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ernest     Terrell     Woodruff,       Jr.,   a   federal   prisoner,

appeals the district court’s order denying relief on his 28 U.S.C.

§ 2241 (2000) petition.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the    district     court.            Woodruff    v.     United   States,    No.

7:07-cv-00588-jlk-mfu (W.D. Va. Jan. 3, 2008).                 We dispense with

oral   argument     because     the    facts     and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                        - 2 -